EXHIBIT 10.25 Program Year 2017 BONUS CONVERSION PROGRAM Summary of Program Terms Program Objectives • To increase the opportunity for employee ownership of Stericycle common stock(NASDAQ Symbol: SRCL) • To provide an alternative means of deferring the tax obligation on incentive compensation Program Overview The Bonus Conversion Program (BCP) provides you with an opportunity to defer current taxation into the future and to increase your ownership of Stericycle stock. The BCP allows you to receive vested Stericycle non-qualified stock option(s) in lieu of all or a portion of any 2017 Annual Incentive Plan (AIP) bonus that Stericycle otherwise would pay you.
